DETAILED ACTION
Notice to Applicant
In the amendment dated 7/6/2022, the following has occurred: Claim 1  has been amended.
Claims 1-7 and 9-16 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement, and under 112(b) as being indefinite. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 has been amended to require “the pressure plate (4) presses the largest lateral surface of the battery cells.” Applicant argues in that the prior art does not teach this, since the pressure plate in the prior art teaches a pressure plate pressing down on the top surface (Remarks from 7/6/2022, page no. 7). Applicant has not, however, pointed support in the as-filed specification for this limitation, and a review of the instant specification finds no support for this amendment. There is no reference to the pressure plate “press[ing] the largest lateral surface.” The only reference to a surface being pressed is the “top surface” (see instant paragraph 0112 of PGPub 2021/0066679). Claim 1 and its dependent claims are therefore rejected for new matter.
	The claims are also rejected because it is unclear what “the largest lateral surface of the battery cells” actually is. As discussed in the non-final rejection, there is an ambiguity in the language being used, since each of the cells appears to have a “largest lateral surface” with a normal vector in the stacking direction. It is not clear exactly how the pressure plate 4 in the instant drawings pressurizes the “top” of the cells as described. It is therefore unclear what the metes and bounds of the claims might be, or how those metes and bounds might differ from the prior art. The claims have been interpreted to require a plate in contact with some top portion of cells. 


Claim Rejections - 35 USC § 103
Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2012/0121959 to Yamada et al.) in view of Umetani (US 2013/0248263 to Umetani), and Masuyama (US Patent No. 5,392,873 to Masuyama). 
	Regarding Claim 1, Yamada teaches:
a case comprising an accommodating cavity (Fig. 2, paras 0023-0026) and a plurality of drain holes 57 (Fig. 9, paras 0047 and 0070)
the case comprising a second base portion 11 mounted on cross members in the undercarriage of a car, with a cover 63 (Figs. 1 and 9), wherein the battery module comprises battery assemblies comprising a plurality of cells arranged side by side (Fig. 2)

    PNG
    media_image1.png
    639
    875
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    643
    897
    media_image2.png
    Greyscale

	Yamada further teaches:
and blocking members 21/22/23/24 mounted to the case and disposed on one side of at least one battery module 12 in a width direction wherein at least a part of the blocking member(s) are arranged between the battery module and the drain hole(s) (Fig. 9, etc.)
wherein drain holes 23c/24c are provided in the sides of the blocking members forming the accommodating cavities and therefore formed in the bottom tray portion of the case (para 0047)
	The limitation “to block a binder for fixing the battery module from entering the drain hole” appears to be a limitation of intended use. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. The limitation does not appear to impart any positive structural features, not even definitively claiming, for example “a binder” as part of the claimed “a battery pack,” that are not embodied in the elements above, since the vertical frame members Yamada appear to be functionally identical to the “blocking members” disclosed in the instant specification, and therefore capable of “blocking a binder” if one intended to use Yamada in such a fashion. 
	Yamada further teaches:
cover 63 located at the top of the battery modules that are connected to blocking members 21/22 and thereby 23/24 that cover the top of the battery modules (Fig. 1, 4, 9, 10, para 0051)
the cover plate 63 comprising a flat plate overarching the battery cells and a connecting plate fixedly provided at an edge of the cover plate and detachably connected to a blocking member such as 21 (Fig. 4B)
wherein the drain holes empty into a bottom volume of the battery pack with a floor 66 (see Fig. 9) interpreted to be a “reservoir cavity” that is provided below the battery modules and is capable of storing liquid, wherein the drain hole is configured to allow liquid to flow via gravity only one way from the hole into the reservoir under ordinary conditions
wherein the blocking members and the drain holes are “disposed at a wall” within the broadest reasonable interpretation of that limitation, given their positioning adjacent the walls of the battery pack for at least some battery modules (see Fig. 3, particularly the corners of the tray)
wherein the “largest lateral surface of each of the battery cells and the wall are located face to face” at least at end/corner portions of the tray, or under an interpretation in which the “faces” of the cells are aligned in a stacking direction away from some portion of the wall
	Yamada does not explicitly teach:
that the cover is a “pressure plate” that presses the top of the battery module(s)
	Masuyama, however, form the same field of invention, teaches a cover for a similar battery pack with projections 88, comprising flat plates, wherein the plates compress the cells (column 6 lines 1-20, Fig. 6), and wherein there is a gap between the pressure plates and the upper casing (see middle gap). As can be seen in both Masuyama and Yamada the upper plate between the cells and the outer cover presses the top sides of the cells to pressurize the stack, interpreted to read on the claims. 

    PNG
    media_image3.png
    958
    448
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide a compression cover plate, as taught in Masuyama, with the motivation to compress the cells and safeguard them from shocks or expansion. 
	Regarding Claim 2, Yamada teaches:
wherein the blocking members 23/24 are mounted to the walls of the case with notches 23c/24c that penetrate the blocking members along a thickness direction thereof and configured to enable a liquid within the accommodating cavity to flow into the drain hole(s) 57 via the notches (para 0070, etc.)
	Regarding Claim 3, Yamada teaches:
wherein the notch(es) extend to a side surface of the blocking member connected to the wall (Fig. 9)
	Regarding Claim 4, Yamada teaches:
definable blocking “portions” fixedly connected to the case on either side of the battery module, wherein the drain hole(s) 57 are located between the portions by virtue of being spaced along the vertical members 23/24, and wherein one of the definable “portions” is provided with a notch 23c/24c (para 0070, Fig. 9, etc.)
	Regarding Claim 5, Yamada teaches:
wherein there are notches on either side, and spaced out along the vertical members, and therefore locatable in definable “portions” as claimed (para 0047, Fig. 9)
	Regarding Claim 6, Yamada teaches:
face to face notches (Fig. 9)
	Regarding Claim 7, Yamada teaches:
a connection portion connecting two sides of the vertical frame members 23/24 to form a U-shaped cross-section (Fig. 9)
	Regarding Claim 9, Yamada teaches:
wherein the pressure plate 63 comprises a cover plate at the top of the battery module connected to a side connecting plate in a width direction and connected to the frame detachably by bolts, and therefore connected to the blocking member (Fig. 9, etc.)
	Regarding Claim 10, Yamada teaches:
a plurality of blocking members 23/24 provided on both width sides of the battery module (Fig. 2, etc.)
	Regarding Claim 11, Yamada teaches:
wherein the blocking member 23/24 and the drain hole 57 are disposed at a wall of the case, and a plurality of drain holes 57 provided at the rear, and therefore interpreted to be “located at the lowermost of the wall” within the broadest reasonable meaning of the claim
	Even if the claim were interpreted more narrowly, however, it would have been obvious to one of ordinary skill in the art to arrange a drain hole anywhere along the length of the vertical member, including a wall edge. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regarding Claim 12, Yamada teaches:
wherein the drain pipes penetrate the ducts to communicate with hollow internal spaces below the accommodating cavity that form a reservoir cavity in communication with the drain hole 57 (Fig. 9, para 0048)
wherein the reservoir cavity can be defined to be in communication with a “reservoir portion” disposed “outside the case” because below the accommodating cavity, or wherein the reservoir portion and the case jointly form the reservoir cavity, with the broadest reasonable interpretation of the claims in light of the instant drawings (para 0049, Fig. 9)
	Regarding Claim 13, Yamada teaches:
wherein the cavity is sealingly connected with a wall of the case such that the reservoir portion of the housing and the wall enclose the reservoir cavity (Fig. 9)
	Regarding Claims 14 and 15, Yamada teaches:
a plurality of drain holes (para 0048) and wherein the bottom reservoir area covers them (Fig. 9, para 0048)
	Yamada does not teach that the reservoir is concave or recessed away from the case. Shaping the bottom of a reservoir to be concave in order to direct the flow of water was obvious within the ordinary skill in the art to reduce areas of standing water. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). See e.g. US Patent No. 5,392,873 for a concave reservoir below a battery module case. 
	Regarding Claim 16, Yamada does not explicitly teach:
a protection portion mounted on one side of the reservoir portion away from the case, completely covering the reservoir portion, with a greater hardness than the reservoir portion
	It was known in the art to form frames from cheap but strong materials like polymer/fiberglass hybrid materials. Umetani, for instance, teaches a battery frame comprising such materials, and further teaches the use of a protective metal undercover over a reservoir portion of a frame to protect the frame from materials kicked up while driving (para 0047). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to one of ordinary skill in the art to construct the frames of Yamada with lighter, cheaper materials but still provide a hard undercover over the reservoir portion to protect the frame from environmental damage.


Response to Arguments
The arguments submitted 7/6/2022 have been considered but do not place the application in condition for allowance. Applicant argues that the prior art does not teach a pressure plate pressing “the largest lateral surface of the battery cells.” The claims are rejected under § 112 for new matter, as Applicant has not pointed to support for this amendment, and a review of the specification does not turn up adequate support. Both of the prior art references cited seem to include inner covers that pressurize the cells in the stack direction by fixing the sides firmly, while both also provide gaps between inner covers and outer module covers. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723